                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                         AT PADUCAH
                                CIVIL ACTION NO. 5:18-CV-032-TBR


BOB ANDERSON,                                                                                       PLAINTIFF
Administrator of the Estate of Charles Christopher McClure,
Deceased, and Next Friend of S.M., B.M., and C.M., Minor
Daughters of Mr. McClure

v.

CITY OF FULTON, KENTUCKY, et al.                                                               DEFENDANTS


                             MEMORANDUM OPINION AND ORDER

        This matter is before the Court on motions to dismiss by Defendants William Payne and

Richard Sanders, [R. 27], John Tilley, [R. 28], and Michael Stacy, [R. 29]. Plaintiff Bob

Anderson has responded to each motion to dismiss. [R. 31; R. 32; R. 33]. Defendants Payne and

Sanders replied, [R. 34], as did Defendant Stacy, [R. 35]. The deadline for Defendant Tilley to

reply has passed. This matter is now ripe for adjudication. For the reasons stated herein,

Defendants William Payne and Richard Sanders’s Motion to Dismiss, [R. 27], is GRANTED.

Defendant John Tilley’s Motion to Dismiss, [R. 28], is GRANTED. Defendant Michael Stacy’s

Motion to Dismiss, [R. 29], is GRANTED.

                                              BACKGROUND

        The factual allegations as set out in the First Amended Complaint, [R. 25], and taken as

true are as follows.1 On January 16, 2017, Charles McClure was allegedly experiencing mental

health issues and began striking vehicles in Fulton, Kentucky with a 3’6” long square metal tube



1
  See Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008)
(“All factual allegations in the complaint must be presumed to be true, and reasonable inferences must be made in
favor of the non-moving party.”).

                                                         1
with a knife affixed to it. [R. 25 at 3.] Fulton Police Chief Terry Powell arrived on the scene,

followed by Lieutenant James Buckingham. [Id. at 4.] Anderson alleges that Buckingham shot

McClure without warning, causing McClure to drop the pole and fall to the ground. [Id.]

Anderson states that Buckingham then approached McClure and shot him a second time from

“less than arm’s length away” before McClure could stand up. [Id. at 5.] Anderson claims that all

material events at the scene of the shooting were captured on Buckingham’s bodycam. [Id.]

          Lonnie Bell, a member of the Critical Incident Response Team (“CIRT”),2 was assigned

the task of investigating the shooting.3 During the course of his investigation, Bell interviewed

Powell, Buckingham, and Fulcher (another officer at the scene), reviewed the footage from

Powell’s dashcam, and reviewed the footage from Buckingham’s bodycam. [Id. at 7.] Anderson

claims that although the camera footage refutes any justification by the police officers for the

fatal shooting, Bell nonetheless concluded that Mr. McClure “continued to swing the post at a

police … officer in a threatening manner, which resulted in Mr. McClure being shot and killed

by a police officer.” [Id.] Bell then took the conclusions of his investigation to Commonwealth

Attorney Michael Stacy, who presented the case to a Grand Jury. [Id.]

          Anderson alleges that the Grand Jury was never informed of the camera footage or shown

the footage, “despite Defendants Bell and Stacy’s knowledge of its existence and what it

showed.” [Id.] Furthermore, Anderson alleges that Bell explicitly or implicitly made several,


2
  Anderson explains that the CIRT was “formed by KSP solely for the purpose of investigating police shootings.”
[R. 25 at 6.]
3
  In the First Amended Complaint, Anderson cites the opinions of three of the defendants on CIRT:

          According to Defendant Tilley, the purpose of the CIRT is to promote transparency and
          accountability when responding to police-related shootings. According to Defendant Sanders, the
          CIRT is composed of “six of the best investigators KSP has to offer”, which presumably includes
          Defendant Bell. Defendant Payne said that the KSP “want[s]... people to have the confidence in us
          that we have our best people doing those investigations."

[Id. at 6-7.]

                                                         2
factual misrepresentations to the Grand Jury about what occurred at the scene. [Id. at 8.]

Anderson alleges that Stacy “made no effort to correct these misrepresentations to the Grand

Jury,” and the one-sided misrepresentation of evidence by Bell and Stacy essentially caused the

Grand Jury to find that there was no activity involved in McClure’s death that warranted

prosecution. [Id.]

         Anderson states that he “believes, and anticipates that he will be able to prove in

discovery, that there exists a custom and practice of covering up unwarranted shootings of

unarmed Kentucky citizens that pervades the culture of the Fulton Police, the KSP, and the office

of the Commonwealth Attorney of Fulton County,” which “effectively encourages unwarranted

police shootings.” [Id.] On October 4, 2018, Anderson filed the First Amended Complaint, in

which he alleged eight causes of action, including “[v]iolation of Fourth, Fifth, Eighth, and

Fourteenth Amendments Pursuant to 42 U.S.C. § 1983,” “negligence/gross negligence,” battery,

wrongful death, loss of consortium, hindrance of prosecution, perjury, and abuse of public office,

against nine defendants. [Id. at 9-11.]4

                                             LEGAL STANDARD

         A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In order to survive a motion to dismiss under

Rule 12(b)(6), a party must “plead enough ‘factual matter’ to raise a ‘plausible’ inference of

wrongdoing.” 16630 Southfield Ltd. P'ship v. Flagstar Bank, F.S.B., 727 F.3d 502, 504 (6th Cir.

2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A claim becomes plausible “when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v.


4
 The Court notes that the cause of action for perjury is only alleged against defendants Stacy, Tilley, Payne, and
Bell. [See R. 25 at 11.]

                                                          3
Twombly, 550 U.S. 544, 556 (2007)). When considering a Rule 12(b)(6) motion to dismiss, the

Court must presume all of the factual allegations in the complaint are true and draw all

reasonable inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc. v.

Anthem Blue Cross and Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citing Great Lakes Steel

v. Deggendorf, 716 F.2d 1101, 1105 (6th Cir. 1983)). “The court need not, however, accept

unwarranted factual inferences.” Id. (citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12

(6th Cir. 1987)). Should the well-pleaded facts support no “more than the mere possibility of

misconduct,” then dismissal is warranted. Iqbal, 556 U.S at 679. The Court may grant a motion

to dismiss “only if, after drawing all reasonable inferences from the allegations in the complaint

in favor of the plaintiff, the complaint still fails to allege a plausible theory of relief.” Garceau v.

City of Flint, 572 F. App’x. 369, 371 (6th Cir. 2014) (citing Iqbal, 556 U.S. at 677–79).

                                            DISCUSSION

         In response to Anderson’s First Amended Complaint, four of the defendants have filed

motions to dismiss, all pursuant to Federal Rule of Civil Procedure 12(b)(6). Although the

motions involve four defendants, there are only three motions, as Sanders and Payne (hereinafter

“the Commissioners”) jointly filed a motion to dismiss, [R. 27]. The Court will address each

motion in turn.

    I.      Sanders and Payne Motion to Dismiss

         As an initial matter, the Court recognizes Anderson’s observation that the Commissioners

have relied on matters outside the pleadings in arguing that their specific positions with

Kentucky State Police (“KSP”) do not allow direct supervision over Bell. [R. 31 at 1 (Anderson

Response to Commissioners).] For example, the Commissioners reasoned in their Motion to




                                                   4
Dismiss that Sanders and Payne would not have supervised Bell because they “are not direct

supervisors of any Lieutenants.” [R. 27-1 at 7.] Furthermore, the Commissioners stated:

        Commissioner Sanders and Dep. Commissioner Payne were, at all times relevant
        to this action, in overall command of more than 850 sworn police officers and
        approximately 900 civilian employees. There is no conceivable situation in which
        the Commissioner or Deputy Commissioner could have been in direct supervision
        of Lieutenant Bell. It must also be understood that a State Police Trooper is an
        independent unit. He is trained to make independent, discretionary judgment calls
        and has to be free to do that. There are very few situations in which a Trooper will
        be under the direct supervision of anyone.

[Id. at 7-8.]

        Federal Rule of Civil Procedure 12(d) states:

        If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are
        presented to and not excluded by the court, the motion must be treated as one for
        summary judgment under Rule 56. All parties must be given a reasonable
        opportunity to present all the material that is pertinent to the motion.

Fed. R. Civ. P. 12(d). This decision rests within the discretion of the district court, which

“remains free to refuse to accept materials outside the pleadings.” Max Arnold & Sons, LLC v.

W.L. Hailey & Co., Inc., 452 F.3d 494, 503 (6th Cir. 2006) (quoting 5C CHARLES ALAN WRIGHT

& ARTHUR R. MILLER, FED. PRAC. & PROC. § 1371 (3d ed. 2004)). Here, the statements by the

Commissioners claiming Sanders and Payne had no direct supervision over Bell due to their

position in the hierarchy of KSP involve matters outside the pleadings. Thus, these statements

are excluded and were not considered by the Court, and this motion remains one to dismiss,

rather than a motion for summary judgment.

        In his First Amended Complaint, Anderson alleges against the Commissioners claims of

“[v]iolation of Fourth, Fifth, Eighth, and Fourteenth Amendments Pursuant to 42 U.S.C. §

1983,” “negligence/gross negligence,” battery, wrongful death, loss of consortium, hindrance of

prosecution, perjury, and abuse of public office. [R. 25 at 9-11.] Anderson states that the



                                                  5
Commissioners were “responsible for the establishment of policies either formally or by custom

for, and [were] responsible for the employment, training, supervision and conduct of, Defendant

Bell, or those responsible for the employment, training, supervision and conduct of, Defendant

Bell.” [Id. at 3.]5 Under the section labeled “Nature of Defendants’ Conduct,” Anderson alleges

the following in regard to all nine defendants as a group:

        Defendants, individually and in conspiracy with one another, engaged in the
        misconduct described above under color of the law of the Commonwealth of
        Kentucky, and knowingly participated or acquiesced in, contributed to,
        encouraged, implicitly authorized, approved, or ratified such misconduct. This
        misconduct described above resulted from the failure of Defendants to employ
        qualified persons for positions of authority, and/or to properly and conscientiously
        train and supervise the conduct of such persons after their employment, and/or to
        promulgate appropriate policies and procedures either formally or by custom to
        protect the constitutional rights of citizens like Mr. McClure whom they are
        sworn to protect, and/or to implement, follow, and enforce existing policies and
        procedures that would have prevented Mr. McClure’s death. Defendants' conduct
        was intentional and grossly negligent, indicated active malice toward Mr.
        McClure and others like him and a total, deliberate and reckless disregard for
        and indifference to his life, his constitutional and common law rights and those of
        his estate and minor daughters, and to the principles of transparency and
        accountability in law enforcement, and justifies an award of actual and punitive
        damages.

[Id. at 8-9.] However, in the facts section, the Commissioners are scarcely mentioned. In fact,

they are only mentioned in the following passage:

        Investigation of the shooting was assigned to Defendant Lonnie Bell. Defendant
        Bell is a member of the Critical Incident Response Team (“CIRT”) formed by
        KSP solely for the purpose of investigating police shootings. According to
        Defendant Tilley, the purpose of the CIRT is to promote transparency and
        accountability when responding to police-related shootings. According to
        Defendant Sanders, the CIRT is composed of “six of the best investigators KSP
        has to offer”, which presumably includes Defendant Bell. Defendant Payne said
        that the KSP “want[s] . . . people to have the confidence in us that we have our
        best people doing those investigations."

[Id. at 6-7.]


5
 Anderson alleges Sanders was also responsible for the “employment, training, supervision and conduct of” Payne.
[R. 25 at 2-3.]

                                                       6
        A. Federal Law Claims

        The Commissioners argue that Anderson’s violation of Fourth, Fifth, Eighth,6 and

Fourteenth Amendment claims should be dismissed because Commissioners are entitled to

qualified immunity under federal law, [R. 27-1 at 9], and/or Anderson’s claims fail as a matter of

law, [Id. at 11].

        Although it is not entirely clear from the First Amended Complaint, Anderson appears to

allege supervisory liability. [See R. 25 at 3.] The Sixth Circuit has stated:

        “[A] supervisory official's failure to supervise, control or train the offending
        individual is not actionable unless the supervisor either encouraged the specific
        incident of misconduct or in some other way directly participated in it.” We have
        interpreted this standard to mean that “at a minimum,” the plaintiff must show
        that the defendant “at least implicitly authorized, approved, or knowingly
        acquiesced in the unconstitutional conduct of the offending officers.”

Peatross v. City of Memphis, 818 F.3d 233, 242 (6th Cir. 2016) (internal citations omitted).

Furthermore, “[a]s part of this inquiry, this court also considers whether there is a causal

connection between the defendant's wrongful conduct and the violation alleged.” Id.

        In considering qualified immunity at the motion to dismiss stage of litigation, the Sixth

Circuit has stated:

        The Supreme Court has repeatedly “stressed the importance of resolving
        immunity questions at the earliest possible stage in litigation.” Pearson v.
        Callahan, 555 U.S. 223, 232, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009) (quoting
        Hunter v. Bryant, 502 U.S. 224, 227, 112 S.Ct. 534, 116 L.Ed.2d 589 (1991) (per
        curiam)). However, “[w]hen qualified immunity is asserted at the pleading stage,
        the precise factual basis for the plaintiff’s claim or claims may be hard to
        identify.” Id. at 238–39, 129 S.Ct. 808 (citation omitted). Thus, we have held that
        it is “generally inappropriate for a district court to grant a 12(b)(6) motion to
        dismiss on the basis of qualified immunity,” preferring instead that courts resolve
        the issue at summary judgment.



6
 The Court notes that even if it were to consider Anderson’s federal law claims, the Eighth Amendment would not
apply to Mr. McClure as the “Eighth Amendment applies to convicted prisoners.” Phelps v. Coy, 286 F.3d 295, 300
(6th Cir. 2002).

                                                       7
Kaminski v. Coulter, 865 F.3d 339, 344 (6th Cir. 2017). The Court goes on to say that “certain

immunity questions can still be resolved at the pleading stage with a sufficiently developed

record,” such as when there are “exhibits attached to the complaint, public records, [and] items

appearing in the record of the case.” Id. Here, however, there are no such records before the

Court.

         Even if Anderson’s federal law claims are not barred by qualified immunity, the Court

finds that it may still grant a motion to dismiss for failure to state a claim under Rule 12(b)(6).

Here, Anderson makes no mention of supervisor liability under the § 1983 cause of action in the

First Amended Complaint. [See R. 25 at 9-10.] However, in his Response, Anderson claims that

Bell lied to a Grand Jury without consequences, which “would evidence at least the implicit

approval or the knowing acquiescence of Bell’s superiors, Payne and Sanders, in his

misconduct.” [R. 31 at 5.] Anderson then argues that the generic quotes listed from Sanders and

Payne show their “direct involvement in the creation of the CIRT.” [R. 31 at 3.] The

Commissioners retort that this amounts to conclusory allegations. The Court agrees with the

Commissioners.

         Although Anderson claims broadly that all of the defendants, including Sanders and

Payne, “knowingly participated or acquiesced in, contributed to, encouraged, implicitly

authorized, approved, or ratified” the conduct contained in the facts, [R. 25 at 8-9], these amount

to labels and conclusions that cannot defeat a motion to dismiss alone. Iqbal, 556 U.S. at 679.

Anderson must provide factual allegations that allow the Court to make the reasonable inference

that the Commissioners “either encouraged the specific incident of misconduct or in some other

way directly participated in it.” Peatross, 818 F.3d at 242. Granted, the quotes listed from Payne

and Sanders seem to show that they knew of and supported CIRT in its mission to gain the



                                                  8
public’s confidence in the investigatory abilities of KSP. This knowledge combined with the

conclusory statements quoted above may show a “possibility of misconduct,” but that is not

enough to survive a motion to dismiss. Iqbal, 556 U.S at 679. Thus, the Commissioners’ Motion

to Dismiss as it pertains to Anderson’s Fourth, Fifth, Eighth, and Fourteenth Amendment

violation claims is GRANTED.7

         B. State Law Claims

         The Supreme Court has stated: “Certainly, if the federal claims are dismissed before trial,

even though not insubstantial in a jurisdictional sense, the state claims should be dismissed as

well.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966); see also Experimental

Holdings, Inc. v. Farris, 503 F.3d 514, 521 (6th Cir. 2007) (“Generally, once a federal court has

dismissed a plaintiff's federal law claim, it should not reach state law claims.”). Furthermore, it is

a matter of this Court’s discretion whether to hear supplemental jurisdiction state law claims.

Experimental Holdings, Inc., 503 F.3d at 521. Here, the Court finds that “the interests of judicial

economy and the avoidance of multiplicity of litigation” do not “outweigh our concern over

needlessly deciding state law issues.” Moon v. Harrison Piping Supply, 465 F.3d 719, 728 (6th

Cir. 2006). Thus, the Court declines to exercise supplemental jurisdiction over Anderson’s state

law claims against Payne and Sanders.

         In summary, the Commissioners’ Motion to Dismiss is GRANTED.



7
  In his Response, Anderson also argues that the Commissioners are liable under federal law for “ratifying” the
actions of Bell and Buckingham. [R. 31 at 5-6.] In support, Anderson cites to St. Louis v. Praprotnik, 485 U.S. 112,
127 (1988), Meyers v. City of Cincinnati, 14 F.3d 1115, 1118-19 (6th Cir. 1994), and Arendale v. City of Memphis,
519 F.3d 587, 602 (6th Cir. 2008). These three cases involve municipal liability, not individual liability, which is
what Anderson appears to be pleading in the issue before us—as he references the standard for personal liability in
his Response. [R. 31 at 5.] The Sixth Circuit has stated that “a § 1983 claim of personal liability for a failure to train
and supervise differs from a § 1983 claim against a municipality for a failure to train and supervise.” Coley v. Lucas
Cty., Ohio, 799 F.3d 530, 541 (6th Cir. 2015). Thus, it appears that Anderson’s ratification argument is inapplicable
to the issue at hand.


                                                            9
    II.      Tilley Motion to Dismiss

          Anderson’s claims against Tilley are almost exactly the same as the claims against the

Commissioners. Against Tilley, Anderson alleges claims of “[v]iolation of Fourth, Fifth, Eighth,

and Fourteenth Amendments Pursuant to 42 U.S.C. § 1983,” “negligence/gross negligence,”

battery, wrongful death, loss of consortium, hindrance of prosecution, perjury, and abuse of

public office. [R. 25 at 9-11.] Similar to the Commissioners, Anderson alleges that Tilley was

“responsible for the establishment of policies either formally or by custom for, and was

responsible for the employment, training, supervision and conduct of, Defendants Sanders,

Payne, and Bell, or those responsible for the employment, training, supervision and conduct of,

Defendant Bell.” [Id. at 2-3.] In the facts section of the First Amended Complaint, Tilley is only

briefly mentioned in the same paragraph as the Commissioners. Specifically, it stated:

“According to Defendant Tilley, the purpose of the CIRT is to promote transparency and

accountability when responding to police-related shootings.” [Id. at 6.]

          Tilley argues in his Motion to Dismiss that “the factual allegations regarding John Tilley do

not meet even the liberal standard of notice pleading for any of the claims asserted by the Plaintiffs.”

In response, Anderson recycles the exact same arguments—in most places word for word—from

his Response to the Commissioners’ Motion to Dismiss. [See generally R. 31; R. 32.] The only

factual differences between the claims are the positions of the parties at KSP and the statement

attributed to each party concerning CIRT. Unlike the quotes from the Commissioners, the

statement attributed to Tilley does not appear to be a direct quote, as it is not contained within

quotation marks. Even so, like the quotes from the Commissioners, the Court finds that this

isolated statement alone does not allow the court to draw the reasonable inference that the

defendant is liable for supervisor liability. Furthermore, the Court once again notes that



                                                   10
Anderson never mentions a claim of supervisor liability in his First Amended Complaint. As

neither the federal law claims within the First Amended Complaint nor the arguments of the

Response have materially changed, Tilley’s Motion to Dismiss is GRANTED as it pertains to

Anderson’s Fourth, Fifth, Eighth, and Fourteenth Amendment violation claims under the same

reasoning provided above regarding the claims against the Commissioners.

          Also, as explained above, the Court finds that “the interests of judicial economy and the

avoidance of multiplicity of litigation” do not “outweigh our concern over needlessly deciding

state law issues.” Moon, 465 F.3d at 728. Thus, the Court declines to exercise supplemental

jurisdiction over Anderson's state law claims against Tilley.

   III.      Stacy Motion to Dismiss

          Like the defendants mentioned above, Anderson alleges claims of “[v]iolation of Fourth,

Fifth, Eighth, and Fourteenth Amendments Pursuant to 42 U.S.C. § 1983,” “negligence/gross

negligence,” battery, wrongful death, loss of consortium, hindrance of prosecution, perjury, and

abuse of public office against Stacy as well. [R. 25 at 9-11.] Anderson states that Stacy was “at

all times mentioned herein the Commonwealth Attorney for Fulton County, and personally

engaged in the misconduct described” in the First Amended Complaint. [Id. at 3.] In the facts

section, Anderson describes Stacy’s actions as follows: “Defendant Bell then took the

conclusions of his ‘investigation’ to Defendant Commonwealth Attorney Stacy, who presented

the case to the Grand Jury. However, the Grand Jury was not informed of the existence of or

shown the footage from Defendant Buckingham’s bodycam despite Defendants Bell and Stacy’s

knowledge of its existence and what it showed.” [Id. at 7.] Additionally, Anderson alleges that

despite Bell making misrepresentations to the Grand Jury, “Stacy made no effort to correct these




                                                  11
misrepresentations to the Grand Jury,” causing a “one-sided misrepresentation of the evidence”

that favored the defendants. [Id. at 8.]

          A. Federal Law Claims

          Stacy argues that Anderson’s claims under § 1983 are barred by absolute prosecutorial

immunity because “Stacy was acting as the Commonwealth’s Attorney for the First Judicial Circuit

at all times in question . . ..” [R. 29-1 at 7 (Stacy Motion to Dismiss).] Anderson disagrees. [R. 33

at 4 (Anderson Response to Stacy).]

          A prosecutor is afforded absolute immunity from § 1983 suits for damages when he acts

“within the scope of his prosecutorial duties.” Imbler v. Pachtman, 424 U.S. 409, 420 (1976);

Grant v. Hollenbach, 870 F.2d 1135, 1137 (6th Cir. 1989). “Absolute immunity allows a

prosecutor to exercise his independent judgment in ‘deciding which suits to bring and in

conducting them in court’ based on his duty to the public rather than on a fear of potential

liability in a suit for damages.” Id. (internal citations omitted). Absolute immunity is granted

when the “challenged activities [were] an integral part of the judicial process.” Imbler, 424 U.S.

at 430.

          The Supreme Court has established a functional approach for determining whether

government officials enjoy absolute immunity or the more general standard of qualified

immunity. Id. at 486. The court must determine “whether the prosecutors have carried their

burden of establishing that they were functioning as ‘advocates.’” Buckley v. Fitzsimmons, 509

U.S. 259, 274 (1993). State prosecutors enjoy absolute immunity for their conduct “in initiating a

prosecution and in presenting the State's case, insofar as that conduct is intimately associated

with the judicial phase of the criminal process.” Burns, 500 U.S. at 479 (internal quotation marks

and citations omitted). “[A] prosecutor's decision to initiate a prosecution, including the decision



                                                 12
to file a criminal complaint or seek an arrest warrant, is protected by absolute immunity.” Howell

v. Sanders, 668 F.3d 344, 351 (6th Cir. 2012) (citing Imbler, 424 U.S. at 430–31); see also

Buckley, 509 U.S. at 273 (noting that a prosecutor's actions in evaluating evidence and preparing

for presentation at trial or to a grand jury is protected by absolute immunity). Furthermore, the

Sixth Circuit has stated:

        Absolute immunity also protects a prosecutor when she evaluates evidence and
        presents that evidence at trial or before a grand jury, prepares witnesses for trial,
        and even elicits false testimony from witnesses. By shielding prosecutors
        engaging in these activities, absolute immunity “serves the policy of protecting
        the judicial process.”

Adams v. Hanson, 656 F.3d 397, 402 (6th Cir. 2011) (internal citations omitted). Conversely, the

Sixth Circuit also held:

        Only qualified immunity is available to prosecutors when they perform
        “investigative” or “administrative” functions unrelated to judicial proceedings.
        Investigative acts outside the scope of absolute immunity include giving legal
        advice to the police during a pretrial investigation, conspiring to fabricate
        evidence during the time before convening a grand jury, and making false
        statements at a press conference.

Id. (internal citations omitted).

        Here, Anderson alleges that Stacy presented the case to the Grand Jury and, during that

presentation, failed to show the footage from Buckingham’s bodycam or correct the

misrepresentations made by Bell. [R. 25 at 7-8.] The Court finds that these allegations amount to

presenting evidence and eliciting testimony; in other words, “acts undertaken by a prosecutor in

preparing for the initiation of judicial proceedings or for trial, and which occur in the course of

his role as an advocate for the State . . ..” Buckley, 509 U.S. at 273. Moreover, courts have found

that both types of actions fall under prosecutorial immunity. Regarding Stacy’s alleged failure to

show bodycam footage, the Sixth Circuit has stated that “prosecutors have absolute immunity

from civil liability for the non-disclosure of exculpatory information at trial.” Koubriti v.

                                                  13
Convertino, 593 F.3d 459, 467 (6th Cir. 2010) (citing Imbler, 424 U.S. at 431 n. 34). As for

Stacy’s alleged failure to correct misrepresentations made by Bell, the Supreme Court in Burns

found the respondent to be protected by prosecutorial immunity, stating: “Like witnesses,

prosecutors and other lawyers were absolutely immune from damages liability at common law

for making false or defamatory statements in judicial proceedings (at least so long as the

statements were related to the proceeding), and also for eliciting false and defamatory testimony

from witnesses.” 500 U.S. at 489–90. Therefore, the Court finds that Stacy is entitled to the

protections of prosecutorial absolute immunity regarding all of Anderson’s federal law claims.

       B. State Law Claims

       Like federal courts, state courts in Kentucky offer absolute immunity and qualified

immunity to prosecutors, depending on the circumstances. In McCollum v. Garrett, the Supreme

Court of Kentucky relied on the findings of the United States Supreme Court in Buckley, Imbler,

and Burns, in holding that a prosecutor is entitled to absolute immunity when he is “acting within

the scope of his authority,” but not when he “functions as an administrator or investigator.”

McCollum, 880 S.W.2d 530, 534 (Ky. 1994). As Kentucky law mirrors federal law in this area,

the absolute immunity analysis conducted above on Anderson’s federal claims also applies to

Anderson’s state claims. See, e.g., Hall v. City of Williamsburg, Kentucky, No. 6:16-304-DCR,

2017 WL 2274327, at *13 (E.D. Ky. 2017) (“Because Kentucky law appears to be based on and

mirrors federal law, the absolute immunity analysis conducted above on [plaintiff]'s federal

claims also applies to [plaintiff]'s state claims”). The Court finds that Stacy was acting as an

advocate when presenting evidence and eliciting testimony before the Grand Jury. Furthermore,

none of the allegations in the First Amended Complaint of Stacy’s misconduct amount to actions

taken in an investigative or administrative capacity. See, e.g., Burns, 500 U.S. at 494-96 (finding



                                                 14
that giving legal advice to the police during a pretrial investigation is an investigative act);

Buckley, 509 U.S. 274-78 (finding that conspiring to fabricate evidence during the time before

convening a grand jury and making false statements at a press conference are investigative acts).

Thus, the Court finds that Stacy is entitled to the protections of prosecutorial absolute immunity

regarding all of Anderson’s state law claims.

         Therefore, Stacy’s Motion to Dismiss is GRANTED.8

                                                CONCLUSION

         For the foregoing reasons, IT IS HEREBY ORDERED:

    1. Defendants William Payne and Richard Sanders’s Motion to Dismiss, [R. 27], is

         GRANTED.

    2. Defendant John Tilley’s Motion to Dismiss, [R. 28], is GRANTED.

    3. Defendant Michael Stacy’s Motion to Dismiss, [R. 29], is GRANTED.

    4. Defendants Payne, Sanders, Tilley, and Stacy are DISMISSED from this action as there

         are no more claims remaining against them. The Clerk of Court is DIRECTED to

         remove Defendants Payne, Sanders, Tilley, and Stacy from the docket of this action.

         IT IS SO ORDERED.




                                                         November 26, 2018


cc: Counsel of Record




8
 The Court finds it unnecessary to engage in further analysis of Anderson’s other arguments at this time as it has
dismissed the claims based on absolute prosecutorial immunity.

                                                         15
